NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FEDERAL TRADE COMMISSION,                       No.    19-56397

                Plaintiff-Appellee,             D.C. No.
                                                5:18-cv-02104-SJO-PLA
ROBB EVANS & ASSOCIATES LLC,
Temporary Receiver,
                                                MEMORANDUM*
                Receiver-Appellee,

 v.

JASON CARDIFF, individually and as an
owner, officer, director, or member of
Redwood Scientific Technologies, Inc. a
California corporation; et al.,

                Defendants,

 and

JACQUES POUJADE,

                Objector-Appellant.

FEDERAL TRADE COMMISSION,                       No.    20-55066

                Plaintiff-Appellee,             D.C. No.
                                                5:18-cv-02104-SJO-PLA
 v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JASON CARDIFF, individually and as an
owner, officer, director, or member of
Redwood Scientific Technologies, Inc. a
California corporation; et al.,

                Defendants,

 v.

TRUE PHARMASTRIP, INC., Proposed
Intervenor,

                Movant-Appellant,
 and

JACQUES POUJADE,

                Objector.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted November 20, 2020**
                                Pasadena, California

Before: PAEZ and OWENS, Circuit Judges, and ENGLAND,*** District Judge.

       1. Appellant Jacques Poujade appeals the district court’s decisions holding

him in civil contempt for failing to transfer money to the receivership and for



       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Morrison C. England, Jr., United States Senior Judge
for the Eastern District of California, sitting by designation.

                                          2
failing to comply with the Federal Trade Commission’s (“FTC”) discovery

subpoena. A civil contempt order against a non-party becomes final for purposes

of appeal once the district court finds the non-party to be in contempt and applies

sanctions against him. David v. Hooker, Ltd., 560 F.2d 412, 415–16 (9th Cir.

1977). Here, no sanctions were imposed against Poujade and he purged the

contempt as to the transfer of money to the receivership. We therefore lack

jurisdiction to review the contempt finding.

      2. Appellant and Proposed Intervenor True Pharmastrip, Inc. (“TPI”)

appeals the district court’s order denying as untimely its motion to intervene both

as a matter of right and permissively. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s denial of a motion to intervene as a

matter of right, except that we review a determination of untimeliness for an abuse

of discretion. Orange Cnty. v. Air Cal., 799 F.2d 535, 537 (9th Cir. 1986). A

district court’s denial of permissive intervention is reviewed for an abuse of

discretion. Id. at 539.

      “In determining whether a motion for intervention is timely, we consider

three factors: (1) the stage of the proceeding at which an applicant seeks to

intervene; (2) the prejudice to other parties; and (3) the reason for and length of the

delay.” League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302

(9th Cir. 1997) (internal quotation marks omitted). In denying TPI’s motion, the


                                           3
district court found that TPI lacked justification for waiting almost two months to

file its motion. While TPI argues this delay was caused by its meet and confer

attempts with the FTC, the district court determined that this was not compelling as

TPI should have realized early on that any meet and confer efforts would fail.

      Accordingly, the district court did not abuse its discretion when it

determined that TPI’s actions were insufficient to warrant a two-month delay.

Because timeliness is analyzed even more strictly for a motion for permissive

intervention, TPI’s alternative request for permissive intervention is necessarily

untimely. See League of United Latin Am. Citizens, 131 F.3d at 1308.

      DISMISSED IN PART, AFFIRMED IN PART.




                                          4